Citation Nr: 1739094	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cold weather residuals.

2. Entitlement to service connection for cold weather residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from January 1949 to July 1952, to include service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).  In that decision, the RO denied the Veteran's request to reopen his service connection claim for cold weather residuals.  The Veteran timely appealed. 

In December 2014, the Veteran and his two daughters testified before a Decision Review Officer at the local RO.  Then, in January 2017, the Veteran and one of his daughters testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  Transcripts of both proceedings have been associated with the record.


FINDINGS OF FACT

1. In an unappealed February 2010 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for cold residuals on the basis that the Veteran's diagnosis was not caused by service.

2. The evidence associated with the claims file subsequent to the AOJ's February 2010 denial of the cold weather residuals service connection claim is not cumulative or redundant and is new and material as it includes a private nexus opinion.

3. The evidence is in relative equipoise as to whether the Veteran's residuals of a cold weather injury to the lower extremities are attributable to his period of service.


CONCLUSIONS OF LAW

1. The February 2010 AOJ rating decision denying service connection for cold weather residuals is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

2. New and material evidence has been received to reopen the claim for service connection for cold weather residuals.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a cold weather injury to the lower extremities has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Given the favorable outcome of the Board's decision, a discussion regarding VA's compliance with the duties to notify and assist is not necessary.

The Veteran seeks to establish service connection for cold weather residuals, specifically related to his documented service in Korea.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed for service connection for cold weather residuals in May 2009.  A February 2010 rating decision denied the Veteran's claim.  The relevant evidence before the AOJ at the time of the February 2010 rating decision consisted of the Veteran's service treatment records, post-service private records dated April 1998 through February 2008, VA treatment records, and a January 2010 VA examination.  The January 2010 VA examiner ultimately opined that the Veteran's peripheral vascular disease of the bilateral lower extremities was not related to any cold weather exposure during service.  The clinician reasoned that medical records demonstrated that the Veteran had good pulses in the legs in 1988 following surgical treatment.  Based on the January 2010 VA examination and the silent service treatment records, the AOJ denied the claim.  The Veteran was notified of the decision and his appellate rights via a February 2010 letter; he did not submit a notice of disagreement or new and material evidence within one year of notice of the decision.  Therefore, the February 2010 rating decision is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

Since that time, the evidence received consists of private treatment records containing private nexus opinions regarding the Veteran's peripheral neuropathy and peripheral vascular disease.  The evidence is new, as it was not previously associated with the Veteran's claims folder at the time of the 2010 denial.  The evidence is material as it suggests the Veteran's current disabilities are related to his period of service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

The Veteran contends that while serving in Korea, he experienced severe frostbite of the lower extremities.  He testified that the temperature was, on average, 30 degrees below zero, and soldiers were not provided adequate clothing to combat the temperatures.  He stated that his feet became pale and at times, changed colors, from white to yellow-orange.  He also testified that he developed blisters on his feet, which often resulted in painful peeling of the skin.

Notable, the Veteran's service treatment records are silent as to any complaints, treatments, or notations of frostbite or its related symptoms.  However, the Board finds that the Veteran's descriptions of severe cold weather while stationed in Korea are competent, credible, and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  In addition, the record reflects that many soldiers stationed in Korea who suffered frostbite did not receive treatment, as soldiers who were severely injured and/or dying were given priority.  See Correspondence dated August 3, 2012.  Given the Veteran's descriptions of his symptoms and the Board's general knowledge of severe cold weather during Korean service, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran did have frostbite while stationed in Korea.

Post-service private treatment records attribute the Veteran's symptoms of pain, tingling and numbness in the bilateral lower extremities to his in-service frostbite.  See Private Treatment Records dated September 15, 2009, November 11, 2009, and December 17, 2010; Disability Benefits Questionnaire dated August 26, 2015.  Most recently, the Veteran's private physician, Dr. D.K., submitted a letter, stating that it was more likely than not that the Veteran gradually developed peripheral vascular disease - manifested by  symptoms of pain, cramping, and numbness - as a result of his in-service cold injury.  See Private Opinion dated August 22, 2017.

The only evidence against the claim is the January 2010 VA examination.  The clinician diagnosed peripheral vascular disease secondary to arteriosclerotic changes, and opined that it was not related to cold weather exposure.  The clinician's opinion was based primarily on the fact that medical records from 1988 did not associate the Veteran's peripheral vascular disease with cold weather exposure.  

Here, the record reflects competing medical opinions which are equally probative.  The Board observes that Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Rather, the unique benefit of the doubt standard is a "recognition of [nation's] debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record has at least reached the level of equipoise.  Therefore, the Veteran's claim of entitlement to service connection for residuals of a cold weather injury to each lower extremity is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim of entitlement to service connection for cold residuals is reopened.

Entitlement to service connection for cold residuals is granted.



____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


